                 Case 2:20-mj-00189-AC Document 20 Filed 02/24/21 Page 1 of 4


 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-MJ-00189-AC
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                         FINDINGS AND ORDER
14   ANDREA M. GERVAIS,
     aka ANDREA M. DANGERFIELD                           DATE: February 25, 2021
15                                                       TIME: 2:00 p.m.
                                  Defendant.             COURT: Hon. Deborah Barnes
16

17

18          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

19 Attorney ROBERT J. ARTUZ, and Defendant ANDREA M. GERVAIS, both individually and by and

20 through her counsel of record, CHRIS COSCA, hereby stipulate as follows:
21          1.      The Complaint in this case was filed on December 11, 2020, and Defendant Andrea M.

22 Gervais first appeared before a judicial officer of the Court in which the charges in this case were

23 pending on December 16, 2020. The Court set a preliminary hearing date of January 6, 2021, and by the

24 parties’ stipulation the hearing was continued to February 25, 2021, with an exclusion of time.

25          2.      By this stipulation, the parties jointly move to continue the preliminary hearing date to

26 March 26, 2021 at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of the Federal
27 Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the defense

28 reasonable time for preparation, and for the government’s collection and production of discovery and

      STIPULATION                                        1
30
                 Case 2:20-mj-00189-AC Document 20 Filed 02/24/21 Page 2 of 4


 1 continuing investigation of the case. For example, the government is continuing to provide discovery

 2 relevant to this case, including additional California EDD records and extractions of seized electronic

 3 devices. Defense counsel needs additional time to review and consider all the evidence and to conduct

 4 further investigation. The parties further agree that the interests of justice served by granting this

 5 continuance outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

 6 3161(h)(7)(A).

 7          3.      The parties agree that good cause exists for the extension of time, and that the extension

 8 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

 9 Therefore, the parties request that the time between February 25, 2021, and March 26, 2021, be
10 excluded pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

11          IT IS SO STIPULATED.

12
     Dated: February 23, 2021                                 MCGREGOR W. SCOTT
13                                                            United States Attorney
14
                                                              /s/ ROBERT J. ARTUZ
15                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
16

17
     Dated: February 23, 2021                                 /s/ CHRIS COSCA
18                                                            CHRIS COSCA
19                                                            Counsel for Defendant
                                                              ANDREA M. GERVAIS
20
21

22

23

24

25

26
27

28

      STIPULATION                                         2
30
                 Case 2:20-mj-00189-AC Document 20 Filed 02/24/21 Page 3 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-MJ-00189-AC
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   ANDREA M. GERVAIS,                                   DATE: February 25, 2021
     aka ANDREA M. DANGERFIELD,                           TIME: 2:00 p.m.
15                                                        COURT: Hon. Jeremy D. Peterson
16                                Defendant.
17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on February 23, 2021.

20 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.
27          THEREFORE, FOR GOOD CAUSE SHOWN:
28          1.      The date of the preliminary hearing is extended to March 26, 2021, at 2:00 p.m.

      [PROPOSED] FINDINGS AND ORDER                        1
30
                Case 2:20-mj-00189-AC Document 20 Filed 02/24/21 Page 4 of 4


 1         2.      The time between February 25, 2021, and March 26, 2021, shall be excluded from

 2 calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6 Dated: February 23, 2021

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      [PROPOSED] FINDINGS AND ORDER                     2
30
